DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention II in the reply filed on 8/9/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-4 and 13-14 are withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11-12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “in particular wherein said ratio is in the range of 1:2 to 1:10.” The phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 describes an apparatus, namely a charged particle microscope, and recites that “said charged particle microscope is arranged for executing a method comprising the steps of...” Claims 15, 16, 18, 19, and 20 add additional method steps. It is unclear what is meant by the microscope being arranged for executing a method or even a specific method step. In particular, it is unclear what this arrangement implies about the device, e.g., must the apparatus have particular programming, execute particular steps, or simply be capable of the performing the recited steps under arbitrary conditions. For the purpose of examination, the “arranged” limitation will be understood to describe what one could use the apparatus to accomplish.
Claims 15-20 recite “A method according to [parent claim].” All of the claims depend from an apparatus, not a method. As such, it is unclear what statutory class these claims are intended to fall under. The claims will be examined as apparatuses having the charged particle microscope preamble of claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-12, 15-20 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2013/0015351 A1 [Kooijman].

Regarding Claim 1:
Kooijman teaches a method of examining a sample using a charged particle microscope, comprising: 
providing a charged particle beam, as well as a sample (Fig. 3 (302)); 
scanning said charged particle beam over said sample at a plurality of sample locations (para 32); 
detecting, using a first detector, emissions of a first type from the sample in response to the beam scanned over the plurality of sample locations (Fig. 3 (306)); 
assigning, using spectral information of detected emissions of the first type, a plurality of mutually different phases to said sample at said plurality of sample locations (para 43); 
providing, by a control unit, a data representation of said sample containing at least information on said plurality of sample locations and said phases (Fig. 4 (422)); 

assigning said estimated phase to said other sample location (para 44- “the regions of common gray level in the backscattered electron image are correlated with the larger pixels in the x-ray image 422, and the corresponding pixels in the backscattered electron map are assigned the materials determined by the spectrum of the corresponding pixels in the x-ray map.”). 

Regarding Claim 2:
Kooijman teaches a method according to claim 1, comprising the step of associating phases to measured and/or expected emissions of said first type (para 44). 

Regarding Claim 5:
Kooijman teaches a method according to claim 1, wherein a ratio between the number of measured sample locations and the number of estimated sample locations is in the range of 10:1 to 1:10, in particular wherein said ratio is in the range of 1:2 to 1:10 (Fig. 4, note that all of the location are sampled, and then all of the locations are estimated, albeit at a higher resolution. Thus, the ratio between measured sample locations and estimated sample locations is 1:1). 

Regarding Claim 6:
Kooijman teaches a method according to claim 1, wherein said information relating to said at least one previously assigned phase at said respective sample location comprises spectral information of detected emissions of the first type at said sample location (paras 43-44). 

Regarding Claim 7:
Kooijman teaches a method according to claim 1, wherein said first detector is an EDS detector (para 45). 

Regarding Claim 8:
Kooijman teaches a method according to claim 1, comprising the step of: 
detecting, using a second detector (para 45-backscatter electron detector), emissions of a second type from the sample in response to the beam scanned over the plurality of sample locations (Fig. 4 –backscatter electrons); and 
wherein use is made of said detected emissions of said second type for establishing said estimated phase for said at least one other of the plurality of sample locations (para 44). 

Regarding Claim 9:
Kooijman teaches a method according to claim 8, wherein use is made of detected emissions of the first type and/or of detected emissions of the second type for dividing at least a part of the scanned area of the sample into multiple segments (paras 44-45). 

Regarding Claim 10:
Kooijman teaches a method according to claim 9, wherein use is made of said segments for establishing said estimated phase for at least one other of the plurality of sample locations (paras 44-45, Fig. 4). 

Regarding Claim 11:
Kooijman teaches a charged particle microscope for examining a sample (Fig. 11), comprising: 
an optics column ((1141)), including a charged particle source ((1153)), a final probe forming lens ((1158)) and a scanner ((1160)), for focusing a beam of charged particles emitted from said charged particle source onto a specimen (para 74); 
a specimen stage positioned downstream of said final probe forming lens and arranged for holding said specimen ((1104));
a first detector for detecting emissions of a first type originating from said specimen in response to the incidence of charged particles emitted from said charged particle source ((1140)); 
a control unit and a processing device connected to said first detector ((1120)); 
wherein said charged particle microscope is arranged for executing a method comprising the steps of: scanning said beam of charged particles over said specimen at a plurality of specimen locations; detecting, using the first detector, emissions of the first type from the sample in response to the beam of charged particles being scanned over the plurality of specimen locations; assigning, using spectral information of detected emissions of the first type, a plurality of mutually different phases to said specimen at said plurality of specimen locations; providing, by the control unit, a data representation of said specimen containing at least information on said plurality of sample locations and said phases; establishing, using information relating to at least one previously assigned phase and its respective specimen location, an estimated phase for at least one other of the plurality of specimen locations; and assigning said estimated phase to said other specimen location (the above italicized limitation could be performed by the apparatus of Fig. 11. This is evident in two ways. First, the apparatus has all of the structures necessary to 

Regarding Claim 12:
Kooijman teaches a charged particle microscope according to claim 11, wherein the charged particle microscope comprises a second detector for detecting emissions of a second type from the specimen in response to the beam scanned over the plurality of specimen locations ((1142)). 

Regarding Claim 15:
Kooijman teaches a method according to claim 11, wherein a ratio between the number of measured specimen locations and the number of estimated specimen locations is in the range of 10:1 to 1:10, in particular wherein said ratio is in the range of 1:2 to 1:10 . (the above italicized limitation could be performed by the apparatus of Fig. 11. This is evident in two ways. First, the apparatus has all of the structures necessary to perform these steps, as is evidenced by instant PgPub para 35, which links the above claimed structures with being so “arranged.” Second, Fig. 4 demonstrates that all of the location are sampled, and then all of the locations are estimated, albeit at a higher resolution. Thus, the ratio between measured sample locations and estimated sample locations is 1:1).

Regarding Claim 16:
Kooijman teaches a method according to claim 11, wherein said information relating to said at least one previously assigned phase at said respective specimen location comprises spectral information of detected emissions of the first type at said specimen location (the above italicized limitation could be performed by the apparatus of Fig. 11. This is evident in two ways. First, the apparatus has all of the structures necessary to perform these steps, as is evidenced by instant PgPub para 35, which links the above claimed structures with being so “arranged.” Second, paras 43-44 demonstrate the apparatus performing this step). 

Regarding Claim 17:
Kooijman teaches a method according to claim 11, wherein said first detector is an EDS detector (para 45). 

Regarding Claim 18:
Kooijman teaches a method according to claim 11, comprising the step of: detecting, using a second detector, emissions of a second type from the specimen in response to the beam scanned over the plurality of specimen locations; and wherein use is made of said detected emissions of said second type for establishing said estimated phase for said at least one other of the plurality of specimen locations (the above italicized limitation could be performed by the apparatus of Fig. 11. This is evident in two ways. First, the apparatus has all of the structures necessary to perform these steps, as is evidenced by instant PgPub para 35, which links the above claimed structures with being so “arranged.” Second, paras 44-45 and Fig. 4 demonstrate the apparatus performing this step). 

Regarding Claim 19:
Kooijman teaches a method according to claim 18, wherein use is made of detected emissions of the first type and/or of detected emissions of the second type for dividing at least a part of the scanned area of the specimen into multiple segments (the above italicized limitation could be performed by the apparatus of Fig. 11. This is evident in two ways. First, the apparatus has all of the structures necessary to perform these steps, as is evidenced by instant PgPub para 35, which links the above claimed structures with being so “arranged.” Second, paras 44-45 and Fig. 4 demonstrate the apparatus performing this step).

Regarding Claim 20:
Kooijman teaches a method according to claim 19, wherein use is made of said segments for establishing said estimated phase for at least one other of the plurality of specimen locations (the above italicized limitation could be performed by the apparatus of Fig. 11. This is evident in two ways. First, the apparatus has all of the structures necessary to perform these steps, as is evidenced by instant PgPub para 35, which links the above claimed structures with being so “arranged.” Second, paras 44-45 and Fig. 4 demonstrate the apparatus performing this step).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881